DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 9 April 2021 and 22 January 2021 have been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data acquisition module in claims 1 and 7, a blood pressure estimator in claim 1, a processing unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

-and-

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Shinshu University (WO 2013180085 – disclosed by Applicant – English Translation provided by WIPO PatentScope – hereinafter referred to as ‘085).
	In regard to claim 1, the ‘085 references discloses the following features:
a blood pressure sensor including a first Bragg grating (FBG) configured to be placed in contact with a person’s skin approximate an artery or vein and having a refractive index 
	a baseline (or second) sensor 14 including FBG configured to be placed in contact with a person’s skin away from an artery or vein and having a refractive index (referring to figure 3, second FBG sensor 14 is placed on the ankle, which is considered to be away from the carotid artery of sensor 10; the FBG sensor having an index of refraction (para 13) wherein the reference teaches that the ankle location away from the neck provides for more accurate measurement and reduce error, wherein to reduce error two measurement sites must be obtained (para 16).  In this manner, the ankle FBG sensor 14 serves as a reference or baseline sensor for comparison.)
	a light emitter 14 configured to pulse light waves through the FBGs (para 24, 26, and 28, light sources 14 provides incident light on FBGs 10 and 12);
	light sensors configured to received pulsed light (para 24, 27, 28, 29, photodetector 20);
	a processor (i.e., measurement unit 30 is a data processing unit, para 29) including:
	a data acquisition module configured to receive from the light sensor peak wavelengths reflected by the FBGs (photodetector 20 collects light and provides to measurement unit 30; measurement unit 30 processes data for analysis based on the peak in the detected waveforms, para 32, 34-37, and 39);
	means for comparing the waveforms of the neck and ankle from sensors 10 and 12 by determining the effective shift of the Bragg wavelength due to axial strain on the 
	a blood pressure estimator configured to estimate the systolic and diastolic blood pressure based on a calibration curve comparing the pressure against strain along effective shifts in the Bragg wavelength of the blood pressure sensor and baseline sensor (para 18, 20, 29, 30, 32, and 51; it is noted that the reference measures pulse wave times which are derived from the light distortions cause by the FBG sensors);
	and a display for providing the estimated systolic and diastolic blood pressure (para 29).
	In regard to claim 7, the ‘085 reference may include a plurality of FBGs configured to be placed in contact with a person’s skin close approximate to an artery or vein and having refractive indices, wherein each FBG is displaced from one another by a predetermined amount, and wherein the processor is configured to reconcile acquired data from the plurality of FBGs to optimize a measurement in effective shift in Bragg wavelength of the blood pressure sensor (para 17, 27; a multiple FBGs may be placed in series with multiple different respective center (Bragg) wavelengths, wherein the wavelengths are reconciled by wavelength division multiplexing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinshu University (WO 2013180085 – disclosed by Applicant – English Translation provided by WIPO PatentScope – hereinafter referred to as ‘085) in view of Xia et al. (US Publication no. 2009/0185772).
In regard to claims 2-4, the ‘085 is considered to substantially describe the invention as claimed, however does not teach that the processor may obtain a heart rate from periodic changes in surface deformation associated with heart beat, a physiological attribute, or one of a blood oxygenation saturation, body temperature, or blood glucose measurement from detected from signals from the FBG sensors.  Xia et al. describe a fiber optic patient health monitoring system, wherein the fiber optic system includes fiber optic sensors with FBG burned into the fiber optical fiber (para 38, 41, 43, 46, 47, 52, 65).  Xia et al. is relied on to teach that signals acquired from FBG sensor wavelength shifts include heart rate derived from chest wall expansion, metabolic activity, blood gas, temperature, etc. (para 58).  These physiological values are considered similar to the physiological attributes claimed.  In view of this, it is 
In regard to claim 5, the ‘085 fails to teach transmittal of acquired signals to a remote display, though the ‘085 does in fact display acquired signals related to blood pressure.  Xia et al. teach that such signals, such as those acquired by the ‘085 since they are similar to the signals of the ‘085, are capable of being wirelessly transmitted to a remote computing device (para 59).  While the ‘085 does not require wireless transmittal of signals, the signals obtained thereby are considered to be capable of being transmitted.  Additionally, wireless transmittal of signals, and required hardware, from physiological monitoring devices has become a matter of routine in the art and therefore only require routine skill.  In view of this, the modification to transmit signals to a remote device for either analysis of display is considered to have been obvious to one of ordinary skill in the art at the time of the invention since it would only require routine skill in the art to transmit the signals.  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinshu University (WO 2013180085 – disclosed by Applicant – English Translation provided by WIPO PatentScope – hereinafter referred to as ‘085) in view of Keating et al. (US Publication no. 2019/0298265).
In regard to claim 7, the ‘085 reference substantially describes the invention as claimed however does not teach the sensors may be implemented in a flexible band.  Keating et al. shows that stretchable fiber sensors may be implemented within a flexible band.  Therefore modification of the sensors of the ‘085 reference into a flexible wearable band is considered to have been obvious to one of ordinary skill in the art since the modification would pertain to the substitution of a known fiber sensor for another to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 February 2022